UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K/A Amendment No. 1 CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest event reported)March 2, 2011 Berkshire Income Realty, Inc. (Exact name of registrant as specified in its charter) Maryland001-3165932-0024337 (State or other jurisdiction(Commission(IRS Employer of incorporation)File Number) Identification No.) One Beacon Street, Boston, Massachusetts02108 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(617) 523-7722 (Former name or former address, if changes since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 EXPLANATORY NOTE Berkshire Income Realty, Inc. (the “Registrant”) hereby files this Amendment No. 1 to its Current Report on Form 8-K filed with the Securities and Exchange Commission (the “SEC”) on March 8, 2011 (the “Form 8K”), to amend Items 1.01 and 9.01 therein as provided herein. SECTION 1 – REGISTRANT’S BUSINESS AND OPERATIONS ITEM 1.01 - ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT At the time of filing of the Form 8-K disclosing entering into material definitive agreements by the Registrant, an incorrect Exhibit 10.1 was submitted with the filing.The Registrant submits the correct Exhibit 10.1 herein. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS ITEM 9.01 – FINANCIAL STATEMENTS AND EXHIBITS Exhibit # Description Limited Liability Company Agreement of BIR/BVF-II NoMA JV, L.L.C. made and entered into as of the 2nd day of March, 2011, by and among Berkshire Multifamily Value Fund-II OP, L.P. and Berkshire Income Realty-OP, L.P. as Members, of BIR/BVF-II NoMa JV, L.L.C., a Delaware limited liability company. Amended and Restated Limited Liability Company Agreement, dated as of March 2, 2011, is between MCRT/MA 104 NoMa LLC,a Delaware limited liability company, and BIR/BVF-II NoMa JV, L.L.C., a Delaware limited liability company.* * Previously filed as an exhibit to the Registrant’s Current Report on Form 8-K, filed with the Securities and Exchange Commission on March 8, 2011. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Berkshire Income Realty, Inc. Date:March 8, 2011By:/s/ Christopher M. Nichols Name: Christopher M. Nichols Title: Principal Financial Officer
